Citation Nr: 1035275	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-03 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent 
disabling, prior to October 29, 2007, for diabetes mellitus, type 
2.  

2.  Entitlement to an increased evaluation for diabetes mellitus, 
type 2, currently evaluated as 40 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right upper extremity, prior to 
March 23, 2006.

4.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right upper extremity, currently evaluated as 
10 percent disabling.

5.  Entitlement to an initial evaluation greater than 10 percent 
disabling for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an initial evaluation greater than 10 percent 
disabling for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial evaluation greater than 10 percent 
disabling for peripheral neuropathy of the left lower extremity.

8.  Entitlement to a total disability rating for compensation on 
the basis of individual unemployability prior to July 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and L.S.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2004, July 2005, September 2006, August 
2007, February 2008, and September 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  The Veteran testified at a June 2009 hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing has been associated with the claims 
file.  

The issue of entitlement to a TDIU was certified to the Board and 
was noted by the Veterans Law Judge at the hearing.  This issue 
only applies for the period prior to July 17, 2008 because the 
Veteran has been in receipt of a 100% schedular rating since that 
date, and TDIU is only available when the schedular rating is 
less than total.  38 C.F.R. § 4.16(a) (2009).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.



REMAND

At his June 2009 Board hearing, the Veteran testified that his 
diabetes mellitus, its complications to include retinopathy, 
hypertension, nephropathy, and erectile dysfunction, had worsened 
since the time of his last VA examination.  VA's duty to assist 
includes providing a new medical examination when a veteran 
asserts or provides evidence that a disability has worsened and 
the available evidence is too old for an adequate evaluation of 
the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); see also 38 C.F.R. § 3.326 (a) (2009).  A new VA 
examination is particularly necessary in this case, because there 
is little evidence of record, generated by treatment at VA or 
private facilities, describing the severity of these disorders 
dated after the last VA examination.

Additionally, the Veteran asserts that his service connected 
disabilities prevent him from securing and maintaining gainful 
employment.  His prostate cancer has been rated as 100 percent 
disabling since July 17, 2008, but there is still the possibility 
of  a TDIU prior to that date.  However, the evidence of record 
with respect to whether the Veteran is unable to obtain or retain 
substantially gainful employment due solely to his service-
connected disorders is not conclusive.  

While the severity of the Veteran's service connected 
disabilities is recognized, the Veteran stated in September 2006 
and October 2007 VA outpatient treatment records that he retired 
from long-distance truck driving in 1989 due to his spinal 
disorders.  The record further reflects that the Veteran had 
three lumbar spine surgeries in the late 1980s, and currently has 
both lumbar and cervical disorders for which he takes Vicodin, as 
well as both cervical and lumbar radiculopathies.  Moreover, the 
September 1991 Social Security Administration (SSA) decision 
granting disability benefits reflects that his SSA disability 
benefits are based on his lumbar spine disorder, specifically 
severe spinal stenosis, with a secondary diagnosis of major 
depression.  However, service connection is not in effect for 
either spinal stenosis or major depression.  

The Veteran stated at a December 2007 VA outpatient visit that 
his back disorders initially forced him to retire from truck 
driving, but that his diabetes mellitus and diabetic neuropathy 
have prevented him from returning to that work.  This is not a 
determination the Board may make on its own; the Board may not 
substitute its own judgment for that of a medical expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, a 
new VA examination must be conducted so that it may be determined 
whether he is precluded from gainful employment due solely to his 
service-connected disorders.

Finally, review of the claims file reveals that, with extremely 
limited exception, the most recent VA treatment records 
associated with the claims file are dated in August 2008.  The 
Veteran indicated at his June 2009 Board hearing that he had 
continued to receive treatment for both his diabetes mellitus, 
type 2, and his peripheral neuropathy, within the VA Central 
Texas Health Care System.  These outstanding VA outpatient 
treatment records must be obtained.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); 38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the appeal is remanded for the following actions:

1.  Obtain copies of all VA outpatient 
treatment records from the VA Central 
Texas Health Care System dated August 2008 
to the present, and associate them with 
the claims file.  Document all attempts to 
secure this evidence in the claims file.  
If it is determined that they are 
unavailable, notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  Give the Veteran a 
reasonable length of time in which to 
respond.

2.  Schedule the Veteran for one or more 
VA examinations to determine the current 
severity of diabetes mellitus and any 
related complications, to include 
retinopathy, nephropathy, hypertension, 
etc.  The claims folder, including a copy 
of this Remand, must be made available to 
the examiner and reviewed in conjunction 
with the examination.  Any indicated tests 
and studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  It is imperative that the 
examiner describe the severity of each of 
the Veteran's diabetic complications.  A 
complete rationale for all opinions 
expressed must be provided, to include 
reference to specific clinical findings or 
documents in the claims file.  

3.  Schedule the Veteran for a VA 
peripheral nerve examination to determine 
the current severity of his diabetic 
peripheral neuropathy.  The claims folder, 
including a copy of this Remand, must be 
made available to the examiner and 
reviewed in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis; it is requested that a nerve 
conduction study or similar test be 
completed.  It is imperative that the 
examiner describe the severity of the 
neuropathy of each of the Veteran's four 
extremities.  A complete rationale for all 
opinions expressed must be provided, to 
include reference to specific clinical 
findings or documents in the claims file.  

4.  Schedule the Veteran for a VA 
examination to determine whether or not 
his service-connected disorders made him 
unemployable prior to July 17, 2008.  The 
claims folder and a copy of this Remand 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  The examiner must 
elicit from the Veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the review 
of the claims file, the examiner must 
provide an opinion as to whether the 
Veteran would be unable, if he were to 
seek employment at the present time, to 
obtain or retain employment due only to 
his service-connected disorders.  His 
education and occupational experience 
should be considered; his age and his 
nonservice-connected disorders, to include 
his cervical and lumbar spine disorders 
and the related radiculopathy, should not 
be considered.  Consideration must also be 
given to the medications the Veteran has 
been prescribed for his 
service-connected disorders, and the 
examiner must comment as to the effect, if 
any, these medications have on his 
employability.  A complete rationale for 
all opinions must be provided, to include 
reference to specific clinical findings or 
documents in the claims file.  

5.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, obtain 
documentation showing that notice 
scheduling the examination was sent to the 
last known address of record, and indicate 
whether any notice that was sent was 
returned as undeliverable.

6.  When the above development has been 
completed, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, issue an additional 
supplemental statement of the case to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, return 
the appeal to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2009).
